829 F.2d 1126
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.David Russell CALDWELL, Defendant-Appellant.
No. 86-5411
United States Court of Appeals, Sixth Circuit.
September 28, 1987.

Before KEITH and ALAN E. NORRIS, Circuit Judges and GIBBONS, District Judge.*
PER CURIAM.


1
Defendant appeals from an order of the district court overruling his motion to vacate his sentence.  This court had previously affirmed his convictions on direct appeal.


2
Defendant's argument, that he was improperly denied an evidentiary hearing in his effort to obtain post-conviction relief, is not well taken, as his motion and the files and records in the case conclusively demonstrate that he was not entitled to relief.  On appeal, defendant raises a number of issues which were not before the district court, and which we are therefore in no position to consider.


3
As for the issues raised in the district court, we have reviewed the record on appeal and carefully considered the briefs of counsel and defendant and oral argument of counsel, and conclude that defendant has failed to demonstrate error by the district court in overruling his motion.  Accordingly, we AFFIRM the order of the district court upon the reasoning set out in the magistrate's report of March 12, 1986.



*
 The Honorable Julia S. Gibbons, United States District Court for the Western District of Tennessee, sitting by designation